No. 12889

          I N THE SUPREME COURT O THE STATE OF M N A A
                                 F              OTN




M N A A BOARD OF NATURAL RESOURCES e t a 1
 OTN                                                          .,
                           P l a i n t i f f s and A p p e l l a n t s ,



THE M N A A P W R COMPANY, a Corpora t i o n ,
     OTN O E

                           Defendants and Respondents.



Appeal from:      D i s t r i c t Court of t h e F i r s t J u d i c i a l District,
                  Honorable P e t e r Meloy, J u d g e p r e s i d i n g .

Counsel of Record:

     For Appellants :

            Donald D. MacIntyre a r g u e d , H e l e n a , Montana

     F o r Respondents:

            Thomas K e l l e y a r g u e d , B i l l i n g s , Montana
            William C o l d i r o n a r g u e d , B u t t e , Montana
            John C a r l a p p e a r e d , B u t t e , Montana



                                                   Submitted:              November 1 2 , 1974
                                                                      >
                                                                      i
                                                      Decided : ~ , E L
                                                                      5.
                                                                      ,.
                                                                           ?-   ,
                                                                                -
                                                                                    '         .
                                                                                        " -I, 4
                                                                                            3?




Filed :
rEK CIJRIAM:

       O October 2 3 , 1974 p l a i n t i f f s , p u r s u a n t t o Rule 40, Elontana
        n
R u l e s of A p p e l l a t e C i v i l P r o c e d u r e , a p p l i e d t o t h i s Court s e e k i n g

r e i n s t a t e m e n t of a n i n j u n c t i o n which had been d i s s o l v e d by t h e

d i s t r i c t c o u r t o f Lewis and C l a r k County, pending a p p e a l and f i n a l
decisi~nby t h i s C o u r t .            The c o n t r o v e r s y h e r e a r o s e a s f o l l o w s :

       On .June 1 4 , 1974 p l a i n t i f f s i n s t i t u t e d t h i s a c t i o n , C i v i l

Cause No. 37972 i n t h e d i s t r i c t c o u r t , by f i l i n g a c o m p l a i n t f o r
d e c l a r a t o r y judgmen~ and i n j u n c t i o n a g a i n s t d e f e n d a n t .     Plaintiffs
sought a r u l i n g d e c l a r i n g d e f e n d a n t ' s proposed 230 L i l o v o l t             trans

m i s s i o n l i n e from B i l l i n g s t o G r e a t F a l l s , Montana,          (the l i n e ) ,
s u b j e c t t~ t h e Montana U t i l i t y S i t i n g Act o f 1973, s e c t i o n s 70-

801-70-823,         R.C.M.      1947, and an o r d e r t e r m p o r a r i l y r e s t r a i n i n g
d e f e n d a n t from c o n s t r u c t i n g t h e l i n e .     D i s t r i c t Judge P e t e r G.
yieloy i s s u e d t h e temporary r e s t r a i n i n g o r d e r and s e t a show c a u s e
h e a r i n g on t h e m a t t e r .
       On J u l y 3 , 1974 d e f e n d a n t answered t h e c o m p l a i n t s t a t i n g t h e
Tine was u n d e r c o n s t r u c t i o n p r i o r t o J a n u a r y 1, 1973 and t h e r e f o r e

w a s s p e c i f i c a l l y exempt from t h e Montana U t i l i t y S i t i n g Act under

s e c t i o n 70-811 o f t h a t Act.            An e v i d e n t i a r y h c a r i n g was h e l d t h e same
day.      The p a r t i e s were g i v e n a d d i t i o n a l t i m e t o f i l e f u r t h e r b r i e f s .

       On September 4 , 1974 Judge Meloy found t h a t t h e l i n e was

w i t h i n t h e e x c e p t i o n p r o v i d e d by s e c t i o n 7Q-811, R.C.M.          1947, and
d ~ m c l u d e dt h a t t h e temporary r e s t r a i n i n g o r d e r s h o u l d b e d i s s o l v e d .
j c c o r d i n g l y , judgment i n f a v o r o f d e f e n d a n t and a g a i n s t p l - a i n t i f f s
d a s e n t e r e d on September 26,             1974.
       On October 4 , 1974 p l a i n t i f f s f i l e d a n o t i c e of a p p e a l and

moved t h e d i s t r i c t c o u r t u n d e r Rule             7 ( a ) , Montana Rules of
A p p e l l a t e C i v i l P r o c e d u r e , t o s t a y e x e c u t i o n of t h e judgment.            This
:[lotion was d e n i e d on October 7 , 1974, whereupon p l a i n t i f f s made
d p p l i c a t i o n t o t h i s Court.

       By an o r d e r d a t e d October 24, 1974, t h i s Court s e t t h e m a t t e r
f o r a d v e r s a r y h e a r i n g on November 12, 1974.          Hearing was had,
and a f t e r examining t h e r e c o r d and consideri.ng t h e arguments of
both p a r t i e s , t h i s Court f i n d s , a s d i d t h e d i s t r i c t c o u r t , a t o t a l
absence of f a c t s i n t h e r e c o r d t o support p l a i n t i f f s r a l l e g a t i o n s
t h a t discontinuance of t h e injunction w i l l r e s u l t i n i r r e p a r a b l e
injury   .
      The r e l i e f sought i s t h e r e f o r e D E N I E D .